Citation Nr: 1128997	
Decision Date: 08/05/11    Archive Date: 08/11/11

DOCKET NO.  07-28 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to special monthly pension (SMP) based on the need for regular aid and attendance, or on the basis of being housebound.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy from May 1972 to July 1973.  This case originally came before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the appellant's claim of entitlement to special monthly pension (SMP) based on the need for regular aid and attendance, or on the basis of being housebound.

The Board remanded the case for additional development in May 2010.  The case has now been returned to the Board for appellate review.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The United States Court of Appeals for Veterans Claims (Court) has held that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The May 2010 Board remand instructions directed the AMC/RO to obtain any VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant, beginning in July 2007.  In particular, the 2010 inpatient and domiciliary care records from the Temple Texas VAMC were to be obtained. 

Review of the medical evidence added to the claims file after May 2010 reveals an April 2010 Temple Domiciliary discharge summary and a July 2010 Temple Domiciliary discharge summary.  The appellant was in Domiciliary care from January 22, 2010, until April 12, 2010, and from June 10, 2010, until July 28, 2010, but only six (6) pages of the associated treatment records have been added to the claims file.  Clearly these six pages were not the only treatment records generated during the appellant's multiple weeks of care.  

Thus, the case must be remanded so that the complete VA Domiciliary care records for the appellant are obtained and added to the claims file.  In addition, the Board notes that the appellant was afforded an encounter for Vocational Therapy on February 10, 2010, and that each of the aforementioned 2010 Domiciliary Care discharge summaries contains a notation of "Voc Rehab" under the section for diagnoses.  Therefore, any and all VA Vocational Rehabilitation records should be obtained and added to the claims file.  Furthermore, any and all additional VA treatment records generated since December 2010 must be obtained and added to the claims file.

The evidence of record reflects that the appellant has been given diagnoses of lumbar spine degenerative joint disease and degenerative disc disease; bilateral ulnar nerve neuropathy; hypertension; depression; adjustment disorder; and hepatitis C infection.  The May 2010 Board remand instructions directed the AMC/RO to schedule the appellant for appropriate examination for housebound status or permanent need for regular aid and attendance, to determine the nature and extent of his currently present disorders.  Any examination report was supposed to be of sufficient detail that the rating criteria for mental disorders, neurologic disorders, cardiovascular disorders, and orthopedic disorders could be applied.  The appellant was scheduled for an examination that resulted in a description of his orthopedic and neurologic conditions, but there was no mention of the appellant's psychiatric or cardiovascular conditions.  The Board notes that the rating decision generated in August 2010 does not include any rating for depression or adjustment disorder.  On remand, such examination and rating must be accomplished.

The Board notes that the December 2010 Supplemental Statement of the Case (SSOC) reflects that the September 2010 VA medical examiner said the appellant needed help getting in and out of the bathtub; that he needed help dressing and undressing; and that he was unable to protect himself from the hazards of daily living.  The Board also notes that, as reflected in the ratings issued in June 1999, January 2004, July 2006, March 2007, and August 2010, the appellant has been rated as "permanent and total for NSC from July 21, 1998."  However, the SSOC indicates that the RO was continuing to deny the benefit sought because the appellant's impairments were not permanent in nature and because, despite having a dragging left foot, the appellant's lower extremity function was normal (even though the September 2010 VA examiner expressly stated that the appellant's lower extremity function was not normal).  These are discrepancies that must be reconciled.  In addition, the RO did not discuss the August 2010 VA SATP note indicating that the appellant reported that he had enrolled in Temple College, that he was looking for work and that he had some interviews set up.  On remand, the SSOC issued should reflect an analysis that addresses these factors.

To ensure that VA has met its duty to assist in developing the facts pertinent to the claim on appeal and to afford full procedural due process, the case is REMANDED for the following:

1.  Assure that all notification and development action required by 38 U.S.C. A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159 and any other applicable legal precedent has been completed. 

2.  Obtain any and all domiciliary care records from the Temple Texas VAMC.  In particular, this must include all nurses' notes, progress notes, doctors' orders, imaging reports, medical, psychiatric and psychologic evaluations, vocational therapy notes, social work notes, and all other information not already of record.

3.  Ascertain whether the appellant received VA Vocational Rehabilitation services during the pending appeal.  If he was in receipt of such services at any time from 2005 onward, obtain those records and associate them with the claims file.

4.  Obtain all other VA inpatient and outpatient records not already in the claims file relating to treatment of the appellant dated from December 2010 onward.

5.  All records obtained should be associated with the claims file, with documentation of any inability to secure them.  The appellant and his representative should also be informed of any negative results.

6.  Contact the Veteran to obtain the names and addresses of all private or other government health care providers/treatment centers where he has been treated for any disabling condition since 2007.  After securing the necessary release(s), obtain those records that have not been previously secured.  Associate these records with the claims file, with documentation of any inability to secure them.  Inform the Veteran and his representative of any negative results.

7.  Use all available means to determine whether the Veteran has applied for, or is in receipt of, Social Security Administration (SSA) disability benefits.  If so, contact SSA to obtain official documentation of any pertinent application for benefits filed by the Veteran, including the List of Exhibits associated with any SSA Administrative Law Judge (ALJ) decision, as well as copies of all of the medical records upon which any decision concerning the Veteran's original claim for benefits and subsequent grant of, or continuing entitlement to, benefits was based.  All of these records are to be associated with the claims file.

8.  Then, after completing any additional notification and/or development action deemed warranted by the record, schedule the Veteran for examination (general medical and psychiatric) for housebound status or permanent need for regular aid and attendance, to determine the nature and extent of his currently present disorders.  Each examination report generated must be of sufficient detail that the rating criteria for mental disorders, neurologic disorders, cardiovascular disorders and orthopedic disorders may be applied.  

The examiners must describe all of the Vetera''s health problems, mental and physical, and their impact on his ability to perform the functions of daily living.  The claims file should be made available to each examiner in conjunction with examination.  All indicated tests and studies should be done, and all subjective complaints and objective findings should be reported in detail.  The examinations must include the specific questions and concerns of an aid and attendance/housebound examination, including whether the Veteran is able to feed and dress himself, attend to the wants of nature, ambulate outside the home without assistance, protect himself from dangers in his environment, etc., and specify what disabilities are implicated in any inability to perform such self-care tasks.

9.  Upon receipt of the VA examination reports, the AMC/RO should conduct a review to verify that all requested opinions have been offered.  If information is deemed lacking, the AMC/RO should refer the report to the VA examiner(s) for corrections or additions.  See 38 C.F.R. § 4.2 (If the findings on an examination report do not contain sufficient detail, it is incumbent upon the rating board to return the examination report as inadequate for evaluation purposes.).

10.  After all appropriate development has been accomplished, consider all of the evidence of record and re-adjudicate the claim.  If the benefit sought on appeal remains denied, the appellant should be provided an SSOC and given an appropriate period of time for response.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

